Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 June 28, 2012 VIA EDGAR TRANSMISSION Ms. Kimberly Browning United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 Re: Brown Advisory Funds (the “Trust”) Dear Ms. Browning: Transmitted herewith is Pre-Effective Amendment Number 2 to the registration statement for the Trust.The purpose of this filing is tomake certainrevisions as appropriate and file any outstanding exhibits to the registration statement. If you have any additional questions or require further information, please contact Patrick Turley at (202) 261-3364 or me at (414) 765-5366. Very truly yours, BROWN ADVISORY FUNDS /s/ Edward Paz Edward Paz Secretary cc:Tyler Mills, Brown Advisory Funds Patrick W.D. Turley, Dechert LLP
